Citation Nr: 0414734	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to benefits pursuant to Chapter 35, Title 38, 
United States Code, based on the service connected death of 
the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from May 1952 to January 1973.  
He died in June 2002.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is the essential contention in this case that the diabetes 
for which service connection has been granted led to the 
onset of coronary artery disease (CAD) which is the cause of 
death listed on the death certificate.  In support of this 
opinion, a statement to that effect is on file from J. L., 
Jr., M.D.  In that statement it is noted that the doctor had 
"documentation that this patient was initially evaluated by 
cardiology, for complaints of chest pain, in 1992."  At that 
time he reportedly was diagnosed with diabetes mellitus.  
This opinion is not supported by any of the reported 
documentation, and the VA records on file note the onset of 
CAD in July 1999.  It is elsewhere reported that the veteran 
had been on pills for diabetes until 1994, at which time he 
started using insulin.  Thus, it is unclear how bad the 
diabetes might have been in 1992, to include whether it was 
sufficiently active to cause CAD, or whether other factors 
such as advancing age may have resulted in the presence of 
CAD.

The RO requested that copies of records used by the Doctor be 
submitted, or in the alternative, provided to the appellant, 
so that she could provide them to the RO.  It appears that 
neither was accomplished.

In addition, the death certificate shows that the veteran 
died in a private hospital.  The RO requested that the 
appellant complete a release of information form so that 
those records could be obtained.  That was apparently not 
done.  There has been an extended time since this information 
was requested, and it has not been provided.  It is noted 
that CAD was listed as the cause of death on the death 
certificate.  Diabetes was not shown to be implicated in the 
cause of death.

As it currently stands, the evidence is insufficient to grant 
the claim on appeal.  The basis for the recorded opinion is 
not clear, and is not shown consistent with the other 
evidence on file.  Despite the appellant's failure to assist 
in obtaining the evidence that would be probative to this 
claim, in view of VA medical findings on file, an additional 
attempt to obtain pertinent records will be undertaken and a 
medical opinion will be requested, based only on the evidence 
on file, if that is all the evidence that can be obtained.  
In view of the VA evidence on file, it appears this opinion 
must be requested to comply with pertinent law.  See 
38 U.S.C.A. § 5100 et seq. (West 2002).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
and request that she complete release of 
information forms for the terminal 
hospital records as well as any records 
in the possession of Dr. L.  She is 
hereby informed that this evidence is 
highly probative as to the matter under 
consideration in this case and allowance 
of the claim will be difficult without 
this evidence being submitted.

2.  Thereafter, but whether records are 
obtained or not, records should be 
provided to an appropriate VA examiner to 
enter an opinion as to any relationship 
that may be present between the service 
connected diabetes and the CAD that 
caused death.  In that regard, after 
reviewing all the evidence on file, it 
should be determined whether it is at 
least as likely as not that the service 
connected diabetes caused or aggravated 
the CAD that resulted in death.  The 
medical basis for any opinion entered 
should be set forth.  If there is no 
relationship shown, that too should be 
set forth in the claims folder.  If a 
determination can not be made without 
resort to speculation due to missing 
records or contradictory findings, that 
too should be set forth in the opinion.

When the aforementioned development is accomplished, the case 
should be readjudciated by the RO.  To the extent the 
benefits sought on appeal are not granted, the appellant and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until she is 
notified.  The Board intimates no opinion as to the outcome 
in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




